Case: 20-1259   Document: 48     Page: 1   Filed: 06/17/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     SYNQOR, INC.,
                       Appellant

                            v.

                VICOR CORPORATION,
                        Appellee
                 ______________________

                       2020-1259
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/001,637.
                   ______________________

                 Decided: June 17, 2022
                 ______________________

    STEVEN J. HOROWITZ, Sidley Austin LLP, Chicago, IL,
 argued for appellant. Also represented by THOMAS D. REIN,
 PAUL J. ROGERSON; MICHAEL D. HATCHER, Dallas, TX.

    ANDREW BALUCH, Smith Baluch LLP, Washington, DC,
 argued for appellee. Also represented by ELIZABETH
 LAUGHTON, MATTHEW A. SMITH.
                ______________________

     Before LOURIE, PROST, and CHEN, Circuit Judges.
Case: 20-1259    Document: 48     Page: 2     Filed: 06/17/2022




 2                        SYNQOR, INC.   v. VICOR CORPORATION



     Opinion for the Court filed by Circuit Judge CHEN.
     Dissenting opinion filed by Circuit Judge LOURIE.
 CHEN, Circuit Judge.
      In 2017, we affirmed-in-part, vacated-in-part, and re-
 manded the Patent Trial and Appeal Board (Board) deci-
 sions in inter partes reexamination proceedings for U.S.
 Patent Nos. 8,023,290 (’290 patent) and 7,272,021 (’021 pa-
 tent). Vicor Corp. v. SynQor, Inc., 869 F.3d 1309, 1312
 (Fed. Cir. 2017) (SynQor II). Before the Board issued its
 remand decisions, the ’021 patent expired. Patent Owner
 SynQor appeals, asking this court to vacate the Board’s de-
 cision rejecting claims 49 and 50 of the ’021 patent pursu-
 ant to United States v. Munsingwear, 340 U.S. 36 (1950),
 whereby an appellate court can vacate a lower court’s or
 administrative agency’s decision when review of that deci-
 sion on the merits becomes moot “by the vagaries of circum-
 stance.” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship,
 513 U.S. 18, 25 (1994). Recently, in SynQor, Inc. v. Vicor
 Corp., 988 F.3d 1341 (Fed. Cir. 2021) (SynQor IV), we
 granted SynQor’s request for vacatur of a Board decision
 rejecting claims 34–38 of related U.S. Patent No. 7,072,190
 (’190 patent). Because the request for vacatur in this case
 is materially identical to the request in SynQor IV, we sim-
 ilarly vacate the Board’s remand decision regarding claims
 49 and 50 of the ’021 patent.
                              I
                              A
     In 2011, following SynQor’s filing of a patent infringe-
 ment action in the Eastern District of Texas, Appellee Vi-
 cor requested inter partes reexamination of several
 asserted patents, including the ’190 and ’021 patents. For
 the ’190 patent, the Patent Office granted Vicor’s request
 and the examiner ultimately rejected all challenged claims,
 including claims 34–38 that SynQor sought to add during
 reexamination. Vicor Corp. v. SynQor, Inc., 603 F. App’x
Case: 20-1259      Document: 48    Page: 3   Filed: 06/17/2022




 SYNQOR, INC.   v. VICOR CORPORATION                       3



 969, 973 (Fed. Cir. 2015). SynQor appealed the examiner’s
 rejections to the Board and the Board reversed. Id. Re-
 quester Vicor then appealed the Board’s reversal to this
 court. Id. at 970. We reversed-in-part, vacated-in-part,
 and remanded for the Board to consider the examiner’s ob-
 viousness rejections in light of our conclusion that a prior
 art patent, incorporating another prior art patent by refer-
 ence, anticipated claims 20–23, 27, 29, 30, 32, and 33. Id.
 at 975.
      On remand, the Board affirmed the examiner’s obvi-
 ousness rejections of all claims except claim 34, one of the
 claims SynQor sought to add during reexamination.
 SynQor IV at 1344–46. For claim 34, the Board adopted a
 new ground of rejection and SynQor opted to reopen prose-
 cution. Id. at 1346. Before the Board issued its final deci-
 sion regarding claim 34, the ’190 patent expired. Id.
 Following the adverse final decision affirming the exam-
 iner’s rejection of claim 34 based on the new grounds,
 SynQor appealed to this court. In relevant part, SynQor
 requested that this court vacate the Board’s decisions re-
 garding new claims 34–38 because the expiration of the
 ’190 patent rendered the Board’s patentability determina-
 tions moot. SynQor IV at 1355. We agreed and vacated the
 Board’s decisions as to claims 34–38 because “the ’190 pa-
 tent expired before the appeals of the patentability of
 claims 34–38 terminated,” meaning that “the claims will
 never issue,” and the Board’s patentability determinations
 were unreviewable for mootness. Id. We held that our abil-
 ity to review the Board’s determinations on the merits was
 “frustrated by the vagaries of circumstance” due to the ex-
 piration of the patent. Id. (quoting U.S. Bancorp, 513 U.S.
 at 25).
     The reexamination of the ’021 patent at issue in this
 appeal followed a similar trajectory. The Patent Office
 granted Vicor’s request for inter partes reexamination and
 the examiner rejected all challenged claims of the ’021 pa-
 tent, including claims 49 and 50 that SynQor sought to add
Case: 20-1259    Document: 48      Page: 4     Filed: 06/17/2022




 4                         SYNQOR, INC.   v. VICOR CORPORATION



 during reexamination. SynQor II at 1318–19. SynQor ap-
 pealed the examiner’s rejections to the Board and the
 Board affirmed the rejections, including the rejections of
 new claims 49 and 50. Id. at 1319. SynQor subsequently
 appealed to this court and we affirmed-in-part, vacated-in-
 part, and remanded for the Board to reconsider two obvi-
 ousness grounds for which the Board had, without expla-
 nation, reached inconsistent conclusions in a separate
 reexamination proceeding for another related patent. Id.
 at 1321–22, 1326. The scope of the remand implicated the
 Board’s unpatentability finding for new claims 49 and 50.
 In January 2018, before the Board issued its remand deci-
 sion, the ’021 patent expired. J.A. 14. Unaware that the
 patent expired, the Board issued its remand decision over
 a year later, again finding new claims 49 and 50 unpatent-
 able. Vicor Corp. v. SynQor, Inc., No. 2014-007587, 2019
 WL 764481, at *1 (P.T.A.B. Feb. 19, 2019) (Remand Deci-
 sion). SynQor petitioned for rehearing, informing the
 Board that the patent expired and asking the Board to va-
 cate its remand decision. J.A. 14. The Board declined to
 vacate its decision on the merits. Id. SynQor timely ap-
 pealed and we have jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(4)(A).
                              B
      On appeal, SynQor requests that this court adopt our
 reasoning in SynQor IV to vacate the Board’s decision re-
 jecting new claims 49 and 50 of the ’021 patent. See, e.g.,
 Appellant’s Br. at 12. Vicor responds that this court lacks
 Article III jurisdiction to consider this request, Appellee’s
 Br. at 20, and that SynQor cannot demonstrate equitable
 entitlement to the remedy of vacatur because SynQor
 caused the issuance of the remand decision by failing to in-
 form the Board of the patent’s expiration, Appellee’s Br. at
 17. For the following reasons, we agree with SynQor that
 SynQor IV is dispositive.
Case: 20-1259      Document: 48     Page: 5   Filed: 06/17/2022




 SYNQOR, INC.   v. VICOR CORPORATION                        5



                               II
     Whether we have Article III jurisdiction to consider an
 appeal is a question of law that we review de novo. Sanofi-
 Aventis U.S., LLC v. Dr. Reddy’s Lab’ys, Inc., 933 F.3d
 1367, 1372 (Fed. Cir. 2019). On the materially indistin-
 guishable facts of SynQor IV, we concluded that “we lack
 jurisdiction to consider the Board’s decisions on claims
 34–38 because the expiration of the ’190 patent rendered
 the patentability of those claims moot.” SynQor IV at 1355
 (emphasis added). Contrary to what Vicor urges, that
 statement refers not to this court’s jurisdiction over a re-
 quest for Munsingwear vacatur, but to the prerequisite
 finding that this court has no jurisdiction to consider the
 merits of the underlying Board decision. The Supreme
 Court explained in U.S. Bancorp that lack of jurisdiction
 over the merits does not prevent a federal appellate court
 from taking any action regarding the litigation. U.S. Ban-
 corp, 513 U.S. at 21. Rather, when a case becomes moot,
 the appellate court “may make such disposition of the
 whole case as justice may require,” including vacating an
 unreviewable decision. Id. (quoting Walling v. James V.
 Reuter, Inc., 321 U.S. 671, 677 (1944)). As we implicitly
 concluded in SynQor IV, we have jurisdiction to consider
 and grant SynQor’s request for vacatur.
                              III
                               A
     The Munsingwear vacatur doctrine permits appellate
 courts to vacate a lower court decision when review of that
 decision on the merits is “frustrated by the vagaries of cir-
 cumstance” and “without fault of the [appellant].” U.S.
 Bancorp, 513 U.S. at 25. The purpose of Munsingwear va-
 catur is to “prevent an unreviewable decision ‘from spawn-
 ing any legal consequences’” because, absent vacatur,
 parties “prevented from obtaining the review to which they
 are entitled” would be “treated as if there had been a re-
 view.” Camreta v. Greene, 563 U.S. 692, 712–13 (2011)
Case: 20-1259    Document: 48      Page: 6     Filed: 06/17/2022




 6                         SYNQOR, INC.   v. VICOR CORPORATION



 (quoting Munsingwear, 340 U.S. at 39, 40–41). The doc-
 trine applies equally to administrative decisions, including
 Board decisions. PNC Bank Nat’l Ass’n v. Secure Axcess,
 LLC, 138 S. Ct. 1982 (2018); Apple Inc. v. Voip-Pal.com,
 976 F.3d 1316, 1321 (Fed. Cir. 2021); see also SynQor IV at
 1355.
                              B
      SynQor argues that SynQor IV is “materially indistin-
 guishable” from this case. Appellant’s Br. at 14–15. In
 both cases, SynQor contends, its ability to seek appellate
 review of the Board’s merits decision was frustrated by the
 happenstance of patent expiration. Id. Vicor responds that
 SynQor IV is distinguishable because “the ’021 patent ex-
 pired before the Board rendered its decision” while the ’190
 patent at issue in SynQor IV expired “well after the May
 2016 decision in which the Board finally upheld the rejec-
 tions of original claims 1–33 and new claims 35–38.” Ap-
 pellee’s Br. at 16. Vicor also argues that SynQor forfeited
 its equitable right to vacatur when it failed to take any ac-
 tion to prevent the issuance of the February 2019 decision
 by, for example, notifying the Board of the patent’s expira-
 tion. Appellee’s Br. at 14–15, 17. We agree with SynQor.
     In both this case and SynQor IV, the patent expired be-
 fore the Board’s final determination finding unpatentable
 new claims added during reexamination. As we explained
 in SynQor IV, claims added during reexamination are not
 incorporated into the patent until the Director of the Pa-
 tent and Trademark Office issues a reexamination certifi-
 cate. SynQor IV at 1355. Since the patent in both cases
 expired before the appeals process was completed, the new
 claims will never issue regardless of their merits, and the
 patentability determinations for those claims are moot. Id.
 In this case, as in SynQor IV, SynQor only requests vacatur
 of the Board’s merits determinations regarding the new
 and unincorporated claims. Appellant’s Br. at 12–13.
 Therefore, for the same reasons, we grant SynQor’s request
Case: 20-1259      Document: 48    Page: 7    Filed: 06/17/2022




 SYNQOR, INC.   v. VICOR CORPORATION                        7



 to vacate the Board’s February 2019 decision as to new
 claims 49 and 50.
      We disagree with Vicor’s argument that this case is dis-
 tinguishable because the patent in SynQor IV expired after
 the Board’s May 2016 decision addressing the unpatenta-
 bility of all claims. Appellee’s Br. at 16; Oral Arg. at
 13:23–35. That 2016 Board decision affirmed the exam-
 iner’s rejection of challenged claims 1–33 and 35–38 but in-
 stalled a new ground of rejection for new claim 34. SynQor
 IV at 1346. Because of that new ground of rejection,
 SynQor reopened prosecution. Id. The Board did not issue
 a final decision amenable for judicial review on all chal-
 lenged claims until February 2019, after the ’190 patent
 expired in January 2018. Id. As in SynQor IV, the Board
 in this case similarly addressed the unpatentability of all
 claims in a pre-expiration May 2015 decision, SynQor II at
 1319, but did not issue its final decision on all challenged
 claims until February 2019, after the ’021 patent expired
 in January 2018, Remand Decision at *5. Given the similar
 procedural history, Vicor’s argument is unpersuasive.
     We also disagree with Vicor’s arguments that
 “SynQor’s own conduct in relation to the February 2019
 Board decision [] disentitles SynQor to vacatur.” Appellee’s
 Br. at 17; see also id. at 18. SynQor informed the Board
 that the ’021 patent expired in its first submission follow-
 ing expiration. J.A. 224. Additionally, in SynQor IV we
 declined to fault SynQor for not trying to prevent the issu-
 ance of the Board’s final decision. Considering nearly iden-
 tical arguments by Vicor, 1 we found that it was the


     1   Although we did not specifically address these ar-
 guments in our SynQor IV decision, we rejected Vicor’s ar-
 guments in that case that SynQor was not entitled to the
 remedy of vacatur because, for example, “SynQor did not
 notify the Board when its patent expired, nor did SynQor
 move to terminate the additional proceedings dealing with
Case: 20-1259    Document: 48       Page: 8    Filed: 06/17/2022




 8                         SYNQOR, INC.   v. VICOR CORPORATION



 expiration of the patent that rendered the patentability of
 the claims moot, thereby “frustrat[ing]” SynQor’s ability to
 seek review of the merits “by the vagaries of circumstance”
 as required for Munsingwear vacatur. SynQor IV at 1355
 (quoting U.S. Bancorp, 513 U.S. at 25). We see no reason
 to find otherwise here given the very similar procedural
 history. Accordingly, we vacate the Board’s February 2019
 remand decision finding new claims 49 and 50 unpatenta-
 ble.
                       CONCLUSION
    We have considered Appellee Vicor’s remaining argu-
 ments and do not find them compelling. Accordingly, we
 grant SynQor’s request for vacatur.
                         VACATED
                            COSTS
 Costs to SynQor.




 the newly added claims.” Appellee’s Br. at 4, SynQor IV,
 ECF. No. 31; see also id. at 57 (“SynQor itself bears the re-
 sponsibility for the timing of the patent’s expiration while
 the reexamination was still pending.”).
Case: 20-1259    Document: 48     Page: 9   Filed: 06/17/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     SYNQOR, INC.,
                       Appellant

                             v.

                VICOR CORPORATION,
                        Appellee
                 ______________________

                        2020-1259
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 95/001,637.
                   ______________________

 LOURIE, Circuit Judge, dissenting.
      I respectfully dissent from the vacatur of the Board’s
 decision rejecting claims 49 and 50. The majority states
 that this case is “materially indistinguishable” from
 SynQor IV because the patent in both cases expired before
 the Board’s appeals process was completed. Majority at 6.
 I question that conclusion. In SynQor IV, the Board first
 rejected new claim 34 two years before the patent expired.
 In contrast, in this case, the patent expired before the
 Board rejected new claims 49 and 50. That makes a big
 difference when SynQor comes before us seeking an equi-
 table remedy.
Case: 20-1259    Document: 48      Page: 10    Filed: 06/17/2022




 2                         SYNQOR, INC.   v. VICOR CORPORATION



     Vacatur is an equitable remedy. See U.S. Bancorp
 Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 26 (1994);
 see also 15 James W. Moore et al., Moore’s Federal Practice
 § 101.97 (Matthew Bender 3d ed. 2021) (“The burden is on
 the party seeking vacatur to demonstrate equitable entitle-
 ment to the remedy.”). And equity requires clean hands.
 See Gilead Scis, Inc. v. Merck & Co., Inc., 888 F.3d 1231
 (Fed. Cir. 2018) (the doctrine of unclean hands “closes the
 doors of a court of equity to one tainted with inequitable-
 ness or bad faith relative to the matter in which he seeks
 relief”) (quoting Precision Instrument Mfg. Co. v. Auto.
 Maint. Mach. Co., 324 U.S. 806, 814–15 (1945)).
      Here, 13 months had passed during which the ’021 pa-
 tent appeal was pending before the Board and SynQor did
 not notify the Board that the patent had expired. It only
 did so a month after the Board’s decision. That looks sus-
 piciously like a strategic decision to lay low until the deci-
 sion and, only if one lost, seek vacatur. That is not
 happenstance; it looks like either gamesmanship or negli-
 gence, and rewarding that conduct with vacatur is not eq-
 uity. The Board was obligated to expand scarce resources
 in adjudicating the appeal before it, when SynQor could
 have been upfront with the Board and informed it that, in
 its view, the appeal was moot.
      For the above reasons, I dissent from the majority’s de-
 cision to vacate a decision that should be affirmed.